Citation Nr: 0618939	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder, claimed as due to a service-connected right knee 
disorder.

3.  Entitlement to service connection for a bilateral hand 
disorder.

4.  Entitlement to service connection for residuals of a 
facial injury.

6.  Entitlement to service connection for migraines.

7.  Entitlement to service connection for a temporomandibular 
joint (TMJ) disorder.

8.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to July 
1981, and she alleges that she also served on active duty, 
including periods of active duty training (ACDUTRA) or 
inactive duty for training (INACDUTRA), from July 1981 to at 
least July 2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 RO decison.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran asserts that a remand for further development is 
necessary, and for the reasons set forth below, the Board 
agrees.

The veteran contends that service connection is warranted for 
the claimed disabilities because they were the result of 
injuries sustained during a period of Reserve duty training.  
The claims file, however, does not contain documentation 
setting forth the exact dates of the veteran's Reserve duty, 
or, for that matter, any additional periods of active duty 
after July 1981, and this information is needed to determine 
whether the veteran's claimed disabilities were incurred in 
or aggravated by qualifying service.

The service medical records are incomplete, as they do not 
contain evidence dated from February 1981 to July 1981, the 
veteran's initial period of military service.  A reading of 
the April 2003 rating decision suggests these records were at 
one time associated with the claims file.  A search for this 
evidence, as well as for medical evidence for any 
additionally verified periods of military service, must be 
conducted.  In April 2006, the veteran testified that she was 
initially treated for her July 2001 injuries at a medical 
unit on a military base characterized by the veteran as the 
reserve unit Pittsburgh Area Squadron 911th. (Transcript, p. 
24).

In addition to development for service medical records, VA 
must also attempt to obtain outstanding post-service medical 
records.  The record contains private treatment records from 
Dr. Russell Snow dated through March 2005, but the veteran 
testified she continued to see Dr. Snow until October 2005.  
(Transcript, p. 9).  She also testified that she now receives 
treatment by a "Dr. Ball" or "Ball Associates." 
(Transcript, p. 22).  Certifications of treatment in the 
claims file also indicate the veteran has been treated by 
University of Pittsburgh Medical Center and Associates in 
Neurology of Pittsburgh.     

As the record includes documentation of a line of duty 
injury, a VA examination is also necessary to address the 
etiology of the veteran's currently claimed disabilities.

Finally, the RO should take this opportunity on remand to 
also ensure that the specific notice requirements, as 
recently clarified by the United States Court of Appeals for 
Veterans Claims (Court), have been satisfied.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notice and duty to assist 
obligations have been satisfied with 
regard to the veteran's claims of 
entitlement to service connection, to 
include secondary service connection.  In 
this regard, the veteran must be provided 
a notice letter and specifically told of 
the information or evidence she needs to 
submit to substantiate her claims, as well 
as the information or evidence that VA 
will obtain, if any.  38 U.S.C.A. 
§ 5103(a).  The veteran must also be asked 
to submit all pertinent information or 
evidence in her possession.  38 C.F.R. 
§ 3.159.  Additionally, the letter must 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Contact the appropriate service 
department offices and obtain 
documentation that sets forth the exact 
dates of the veteran's active service, 
including all periods of active duty, 
ACDUTRA, and INACDUTRA.  Verify the 
veteran's dates of ACDUTRA and INACDUTRA 
service, to include obtaining all service 
personnel records and any line of duty 
determinations.  Additionally, obtain any 
outstanding service medical records.  If 
no such records can be found, or if they 
have been destroyed, the RO should ask for 
specific confirmation of that fact.

3.  The RO must obtain complete copies of 
the veteran's outstanding post-service 
medical records, to include from Dr. Snow 
from March 2005 to October 2005, and Ball 
Associates.  All efforts to obtain these 
records must be fully documented.

4.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination for her claimed 
disabilities.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.

The examiner must first provide a 
diagnosis for any disorder(s) found 
involving the hands, knees, back, TMJ, 
headaches, and facial injury.  For each 
disorder, the examiner should specifically 
answer whether it is at least as likely as 
not (50 percent probability or greater) 
that the claimed disability had its onset 
during active service or is related to any 
in-service disease or injury.

The service medical records indicate the 
veteran may have had a migraine, facial 
injury, or TMJ disorder that pre-existed 
service.  If the examiner believes any 
such disability pre-existed service, the 
examiner should specifically opine 
regarding (a) Whether the complaints and 
clinical findings documented in the 
veteran's service medical records 
reflected an increase in the severity of a 
pre-existing underlying disorder, (b) 
Whether the complaints and clinical 
findings documented in the service medical 
records represented a flare-up of symptoms 
of a pre-existing disease (which 
subsequently resolved without a permanent 
increase in disability), (c) If it is 
concluded that there was an increase in 
the severity of an underlying disorder 
during service, whether the increase in 
the disability was "clearly and 
unmistakably" due to the natural progress 
of the condition and, if so, the examiner 
should explain the course of "natural 
progress" of the disability at issue.  

Lastly, the examiner should state whether 
the veteran currently has a left knee 
disability and specifically answer whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current left knee disability were either 
(a) caused by or (b) aggravated by a 
right-knee disability.  If the examiner 
concludes the veteran's left knee 
disability was aggravated by a right knee 
disability, he/she should provide an 
estimate of the degree of additional knee 
disability resulting from the aggravation.  

The examiner should provide comprehensive 
reports including complete rationales for 
all conclusions reached.

5.  The RO must notify the veteran that it 
is her responsibility to report for the 
examination and to cooperate in the 
development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event the veteran does not report for the 
aforementioned examination, documentation 
must be obtained that shows the notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Following the above, the RO must 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and her 
representative must be afforded an 
opportunity to respond

7.  After the above has been completed and 
the veteran provided adequate time to 
respond, readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

